UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-8269 OMNICARE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 31-1001351 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) OMNICARE, INC. 1 COVINGTON, KENTUCKY41011 (Address of Principal Executive Offices) 859-392-3300 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock ($1.00 Par Value) New York Stock Exchange 4.00% Trust Preferred Income Equity Redeemable Securities issued by Omnicare Capital Trust I and guaranteed by Omnicare, Inc. New York Stock Exchange Series B 4.00% Trust Preferred Income Equity Redeemable Securities issued by Omnicare Capital Trust II and guaranteed by Omnicare, Inc. New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerxAccelerated filer o Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox Aggregate market value of the registrant’s voting stock held by non-affiliates, based upon the closing price of said stock on the New York Stock Exchange Composite Transaction Listing on the last business day of the registrant’s most recently completed second fiscal quarter (i.e., June 30, 2010) ($23.70 per share):$2,721,616,660. As of January 31, 2011, the registrant had 116,882,996 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of Omnicare, Inc.’s (“Omnicare”, the “Company” or the “Registrant”) definitive Proxy Statement for its 2011 Annual Meeting of Stockholders, to be held May 24, 2011, are incorporated by reference into Part III of this report.Definitive copies of Omnicare’s 2011 Proxy Statement will be filed with the Securities and Exchange Commission within 120 days of the end of the Company’s fiscal year. 2 OMNICARE, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I PAGE Item 1. Business 4 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 23 Item 4. (Removed and Reserved) 23 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 26 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 3 As used in this document, unless otherwise specified or the context otherwise requires, the terms “Omnicare,” “Company,” “its,” “we,” “our” and “us” refer to Omnicare, Inc. and its consolidated subsidiaries. PART I ITEM 1. – BUSINESS Background Omnicare is a corporation formed in 1981.Today, Omnicare is a leading pharmaceutical services company, operating in two business segments.In the Company’s primary line of business, Pharmacy Services, we are the nation’s largest provider of pharmaceuticals and related pharmacy and ancillary services to long-term healthcare institutions.Omnicare’s Pharmacy Services business also provides specialty pharmaceutical products and support services.Omnicare provides its pharmacy services to long-term care facilities, as well as chronic care and other settings comprising approximately 1,385,000 beds, including approximately 86,000 patients served by the patient assistance programs of its specialty pharmacy services business.Our other business segment is contract research organization (“CRO”) services (“CRO Services”), which provides comprehensive product development and research services for the pharmaceutical, biotechnology, nutraceutical, medical devices and diagnostic industries in 32 countries worldwide. Further information regarding the Pharmacy Services and CRO Services segments is presented below.Additionally, financial information regarding our business segments is presented at the “Segment Information” note of the Notes to our 2010 Consolidated Financial Statements, included at Part II, Item 8, of this Filing. Pharmacy Services In our Pharmacy Services segment, Omnicare provides distribution of pharmaceuticals, related pharmacy consulting and other ancillary services, data management services and medical supplies primarily to skilled nursing facilities (“SNFs”), assisted living facilities (“ALFs”), retirement centers, independent living communities, hospitals, hospice, and other healthcare settings and service providers.We provided our Pharmacy Services in 47 states in the United States (“U.S.”), the District of Columbia and in Canada at December 31, 2010.Pharmacy Services purchases, repackages and dispenses pharmaceuticals, both prescription and non-prescription, and provides computerized medical record-keeping and third-party billing for residents in these facilities.We also provide consultant pharmacist services, including evaluating monthly patient drug therapy, monitoring the drug distribution system within the nursing facility, assisting in compliance with state and federal regulations and providing proprietary clinical and health management programs (utilizing outcomes-based algorithm technology).In addition, our Pharmacy Services segment provides a variety of other products and services, including intravenous medications and nutrition products (infusion therapy products and services), respiratory therapy services, medical supplies and equipment (including billing the Medicare Part B program for eligible patients where applicable), clinical care planning and financial and operational software information systems, electronic medical records systems, pharmaceutical informatics services, pharmacy benefit management services, retail and mail-order pharmacy services, pharmaceutical care management for hospice agencies and product support and distribution services for specialty pharmaceutical manufacturers.We also provide pharmaceutical case management services for retirees, employees and dependents who have drug benefits under corporate-sponsored healthcare programs.The Pharmacy Services segment comprised approximately 98% of the Company’s total net sales during the year ended December 31, 2010. 4 We purchase, repackage and dispense prescription and non-prescription medication in accordance with physician orders and deliver such prescriptions to long-term care facilities for administration to individual residents (by the facilities’ nursing staff for SNFs).We service long-term care facilities typically within a radius of approximately 150 miles of our pharmacy locations and maintain a 24-hour, seven-day per week, on-call pharmacist service for emergency dispensing and delivery, and for consultation with the facility's staff or attending physician. Upon receipt of a prescription, the relevant resident information is entered into our computerized dispensing and billing systems.At that time, the dispensing system checks the prescription for any potentially adverse drug interactions, duplicative therapy or resident sensitivity.When required and/or specifically requested by the physician or patient, branded drugs are dispensed, and generic drugs are substituted in accordance with applicable state and federal laws as requested by the physician or resident.Subject to physician approval and oversight, and in accordance with our pharmaceutical care guidelines, we also provide for patient-specific therapeutic interchange of more efficacious and/or safer drugs for those presently being prescribed.See "The Omnicare Geriatric Pharmaceutical Care Guidelines®" below for further discussion. We utilize a unit-of-use drug distribution system.This means that our prescriptions are packaged for dispensing in individual doses.This differs from prescriptions filled by retail pharmacies, which typically are dispensed in vials or other bulk packaging requiring measurement of each dose by or for the patient.Our delivery system is intended to improve control over pharmaceutical distribution and patient compliance with drug therapy by increasing the accuracy and timeliness of drug administration. In conjunction with our drug distribution system, our computerized record keeping/documentation system is designed to result in greater efficiency in nursing time, improved control and reduced waste in client facilities, and lower error rates in both dispensing and administration.We believe we distinguish ourselves from many of our competitors by also providing proprietary clinical programs.For example, we have developed a ranking of drugs based on their relative clinical effectiveness for the elderly and by cost to the payor.We use these rankings, which we call the Omnicare Geriatric Pharmaceutical Care Guidelines®, or Omnicare Guidelines®, to more effectively manage patient care and costs.In addition, we provide health and outcomes management programs for the large base of elderly residents of the long-term facilities we serve. The Omnicare Geriatric Pharmaceutical Care Guidelines® Supplementing the various clinical services Omnicare provides, we offer client facilities and their attending physicians a guide to pharmaceutical treatment of the elderly called the Omnicare Geriatric Pharmaceutical Care Guidelines® (“Omnicare Guidelines®”).We believe the Omnicare Guidelines® is the first drug formulary ranking drugs by disease state according to their clinical effectiveness independent of their cost, specifically designed for the elderly.The Omnicare Guidelines® ranks drugs used for specific diseases as preferred, acceptable or unacceptable based solely on their disease-specific clinical effectiveness in treating the elderly.The Omnicare Guidelines® takes into account such factors as pharmacology, safety and toxicity, efficacy, drug administration, quality of life and other considerations specific to the frail elderly population.The clinical evaluations and rankings are developed exclusively for us by the University of the Sciences in Philadelphia, an academic institution recognized for its expertise in geriatric long-term care.The Omnicare Guidelines® is extensively reviewed and updated at least annually by the University of Sciences in Philadelphia, taking into account, among other factors, the latest advances as documented in the medical literature.In addition, the Omnicare Guidelines® provides relative cost information comparing the prices of the drugs to patients, their insurers or other payors of the pharmacy bill. 5 As the Omnicare Guidelines® focuses on health benefits, rather than solely on cost, we believe that use of the Omnicare Guidelines® assists physicians in making the best clinical choices of drug therapy for the patient in a manner that is cost efficient for the payor of the pharmacy bill.Accordingly, we believe that the development of and compliance with the Omnicare Guidelines® is important in lowering costs for Omnicare’s payors. Contract Research Organization CRO Services is a provider of comprehensive product development and research services to client companies in the pharmaceutical, biotechnology, nutraceutical, medical devices and diagnostics industries.Our CRO Services segment provides support for the design of regulatory strategy and clinical development of pharmaceuticals by offering individual, multiple, or comprehensive and fully integrated services including project management, clinical monitoring, quality assurance, data management, medical writing and regulatory support for our client’s drug development programs.As of December 31, 2010, our CRO Services segment operated in 32 countries around the world.The CRO Services segment comprised approximately 2% of the Company’s total net sales during the year ended December 31, 2010. Product and Market Development Our Pharmacy Services and CRO Services businesses engage in a continuing program for the development of new services and for marketing these services.While new service and new market development are important factors for the growth of these businesses, we do not expect that any new service or marketing efforts, including those in the developmental stage, will require the investment of a significant portion of our assets. Materials/Supply We purchase pharmaceuticals through a wholesale distributor with whom we have a prime vendor contract at prices based primarily upon contracts negotiated by us directly with pharmaceutical manufacturers. We also are a member of industry buying groups, which contract with manufacturers for discounted prices.We have numerous sources of supply available to us, including buying directly from manufacturers, and have not experienced any significant difficulty in obtaining pharmaceuticals or other products and supplies used in the conduct of our business. 6 Patents, Trademarks, and Licenses Our business operations are not dependent upon any material patents, trademarks or licenses (see further discussion of licenses in the “Government Regulation” caption below). Seasonality Except for the periodic modest impacts of the flu season and/or number of billing days during any particular quarter in the Pharmacy Services business, our business operations are generally not impacted significantly by seasonality. Inventories We seek to maintain adequate on-site inventories of pharmaceuticals and supplies to ensure prompt delivery service to our customers.Our primary wholesale distributor also maintains local warehousing in most major geographic markets in which we operate. Customers At December 31, 2010, our Pharmacy Services segment primarily served long-term care institutions and other chronic care settings, comprising approximately 1,385,000 beds (including approximately 86,000 patients served by the patient assistance programs of its specialty pharmacy business), in 47 states in the U.S., the District of Columbia and in Canada. Our CRO Services segment operates in 32 countries, including the U.S., and serves a broad range of clients, including many of the major multi-national pharmaceutical and biotechnology companies, as well as smaller companies in the pharmaceutical, biotechnology, nutraceutical and medical devices industries. No single customer comprised more than 10% of consolidated revenues in 2010, 2009 or 2008. Financial information with respect to geographic location is presented at the “Segment Information” note of the Notes to our 2010 Consolidated Financial Statements, included at Item 8 of this Filing. Backlog Backlog is not a relevant factor in our Pharmacy Services segment since this segment’s products and services are sold promptly on an as-ordered basis. Our CRO Services segment reports backlog based on anticipated net revenue for services or projects, yet to be provided, that have been authorized by the customer through signed contracts, letter agreements and certain verbal commitments.Once work begins on a project, net revenue is recognized as the work is completed.Using this method of reporting backlog, at December 31, 2010, backlog was approximately $159.8 million, as compared with approximately $205.3 million at December 31, 2009.Backlog may not be a consistent indicator of future results of our CRO Services segment because it can be affected by a number of factors, including the variable size and duration of projects, many of which are performed over several years.Additionally, projects may be delayed or terminated by the customer, or indirectly delayed by regulatory authorities. 7 Government Regulation Our pharmacies and the long-term care institutions we serve are subject to extensive federal, state and local regulation.These regulations cover required qualifications, day-to-day operations, reimbursement and the documentation of activities.In addition, our CRO Services are subject to substantial regulation, both domestically and abroad.We continuously monitor the effects of regulatory activity on our operations. Licensure, Certification and Regulation. States generally require that companies operating a pharmacy within the state be licensed by the state board of pharmacy.At December 31, 2010, we had pharmacy licenses, or pending applications, for each pharmacy we operate.In addition, many states regulate out-of-state pharmacies as a condition of the delivery of prescription products to patients in their states.Our pharmacies hold the requisite licenses applicable in these states.In addition, our pharmacies are registered with the appropriate state and federal authorities pursuant to statutes governing the regulation of controlled substances. Federal and State Laws Affecting the Repackaging, Labeling and Interstate Shipping of Drugs. Federal and state laws impose certain registration, repackaging and labeling requirements on entities that repackage drugs for distribution, other than pharmacies that repackage in the regular practice of dispensing or selling drugs directly to patients.A drug repackager must register with the FDA as a repackager, and with the relevant states as a drug wholesaler and/or repackager.A drug repackager is subject to FDA inspection for compliance with relevant Current Good Manufacturing Practices ("CGMPs").We hold all required registrations and licenses, and we believe our ongoing repackaging operations are in substantial compliance with applicable federal CGMP requirements and state wholesaler requirements.In addition, we believe we comply with applicable laws regarding the transfer and shipment of pharmaceuticals. Drug Pedigree Regulations.Federal and state laws impose "drug pedigree" regulations on wholesale distributors.These regulations generally require the wholesale drug distributor to maintain, and provide to pharmacies, a history of the transactions in the chain of distribution of a given drug lot from the manufacturer to the pharmacy.Supply chain laws and regulations could increase the overall regulatory burden and costs associated with our distribution business.We believe we are in compliance with federal and state regulations currently in effect.These regulations, however, may be interpreted in the future in a manner inconsistent with our interpretation and application which could adversely affect our results of operations, cash flows and financial condition. Medicare and Medicaid. The long-term care pharmacy business has long operated under regulatory and cost containment pressures from federal and state laws primarily affecting Medicare and Medicaid.We have historically received reimbursement from the Medicare (primarily under the Part A and D programs and to a lesser extent the Part B programs) and Medicaid programs, directly from individual residents or their responsible parties (private pay), long-term care facilities and from other payors such as third-party insurers. 8 The Company’s payor mix (as a % of annual sales) for the last three years ended December 31 is presented at the “Description of Business and Summary of Significant Accounting Policies” note of the Notes to Consolidated Financial Statements at Part II, Item 8, of this Filing. For those patients who are not covered by government-sponsored programs or private insurance, we generally directly bill the patient or the patient's responsible party on a monthly basis.Depending upon local market practices, we may alternatively bill private patients through the nursing facility.Pricing for private pay patients is based on prevailing regional market rates or "usual and customary" charges. The Medicaid program is a cooperative federal-state program designed to enable states to provide medical assistance to aged, blind or disabled individuals or members of families with dependent children whose income and resources are insufficient to meet the costs of necessary medical services.Our pharmacies participate in state Medicaid programs. Federal law and regulations contain a variety of requirements relating to the furnishing of prescription drugs under Medicaid.First, states are given authority, subject to certain standards, to limit or specify conditions for the coverage of particular drugs.Second, federal Medicaid law establishes standards affecting pharmacy practice.These standards include general requirements relating to patient counseling and drug utilization review and more specific standards for skilled nursing facilities (“SNFs”) and nursing facilities (“NFs”) relating to drug regimen reviews for Medicaid patients in such facilities.Third, federal regulations impose certain requirements relating to reimbursement for prescription drugs furnished to Medicaid patients.Among other things, regulations establish "upper limits" on payment levels; the calculation of these so-called upper limits have been subject to revision by Congress in recent years (see below).In addition to requirements imposed by federal law, states have substantial discretion to determine administrative, coverage, eligibility and payment policies under their state Medicaid programs that may affect our operations. The Medicare program is a federally funded and administered health insurance program for individuals age 65 and over, or who are disabled.While pharmacies are not subject to Medicare certification requirements, providers such as SNFs and suppliers of medical equipment and supplies, including our supplier operations, are subject to specified standards.Failure to comply with these requirements and standards may adversely affect an entity's ability to participate in the Medicare program and receive reimbursement for services provided to Medicare beneficiaries. Medicare and Medicaid providers and suppliers are subject to inquiries or audits to evaluate their compliance with requirements and standards set forth under these government-sponsored programs.These audits and inquiries, as well as our own internal compliance program, from time-to-time have identified overpayments and other billing errors resulting in repayment or self-reporting to the applicable agency.We believe that our billing practices materially comply with applicable state and federal requirements.However, the requirements may be interpreted in the future in a manner inconsistent with our interpretation and application. 9 The Medicare and Medicaid programs are subject to statutory and regulatory changes, retroactive and prospective rate adjustments, administrative rulings, executive orders and freezes and funding reductions, all of which may adversely affect our business.Payments for pharmaceutical supplies and services under the Medicare and Medicaid programs may not continue to be based on current methodologies or remain comparable to present levels.In this regard, we may be subject to payment reductions as a result of federal budgetary or other legislation related to the Medicare and Medicaid programs.In addition, numerous state governments are experiencing budgetary pressures that may result in Medicaid payment reductions and delays in payment to us or our customer nursing facilities. In addition, if we or our client facilities fail to comply with applicable reimbursement regulations, even if inadvertently, our business could be adversely impacted.Additionally, changes in reimbursement programs or applicable regulations, such as reductions in the allowable reimbursement levels, modifications in the timing or processing of payments and other changes intended to limit or decrease the growth of Medicaid and Medicare expenditures, could adversely affect our business. Referral Restrictions. We have to comply with federal and state laws governing financial and other arrangements between healthcare providers.These laws include the federal anti-kickback statute, which prohibits, among other things, knowingly and willfully soliciting, receiving, offering or paying any remuneration directly or indirectly in return for or to induce the referral of an individual to a person for the furnishing of any item or service for which payment may be made in whole or in part under federal healthcare programs.We are also subject to the federal physician self-referral statute, which prohibits physicians from referring Medicare and Medicaid patients for certain “designated health services,” including outpatient prescription drugs, durable medical equipment, and enteral supplies and equipment to an entity if the referring physician (or a member of the physician’s immediate family) has a “financial relationship,” through ownership or compensation, with the entity.Many states have enacted similar statutes which are not necessarily limited to items and services for which payment is made by federal healthcare programs.Violations of these laws may result in fines, imprisonment, denial of payment for services, and exclusion from the federal programs and/or other state-funded programs. Other provisions in the Social Security Act and in other federal and state laws authorize the imposition of penalties, including criminal and civil fines and exclusions from participation in Medicare, Medicaid and other federal healthcare programs for false claims, improper billing and other offenses. We believe our contract arrangements with other healthcare providers, our pharmaceutical suppliers and our pharmacy practices are in compliance with applicable federal and state laws.These laws may, however, be interpreted in the future in a manner inconsistent with our interpretation and application. Healthcare Reform and Federal Budget Legislation.This information has been updated by the discussion in the “Federal and state healthcare legislation has significantly impacted our business, and future legislation and regulations are likely to affect us” section of Part I, Item 1A, “Risk Factors”, of this Filing, which section is incorporated by reference herein. 10 Contract Research Organization Services. The clinical services performed by our CRO Services are subject to various regulatory requirements designed to ensure the quality and integrity of the data produced as a result of these services.The FDA, and similar regulatory authorities outside of the U.S., have adopted regulations stipulating requirements for facilities, equipment, supplies and personnel engaged in the conduct of studies, and require that written, standard operating procedures are followed during the conduct of studies and for the recording, reporting and retention of study data and records. Health Information Privacy, Security and Transaction Practices.This information has been updated by the discussion in the “Federal and state laws that protect patient health and other personal information may increase our costs and limit our ability to collect and use that information” section of Part I, Item 1A, “Risk Factors”, of this Filing, which section is incorporated by reference herein. Compliance Program.The Office of Inspector General (“OIG”) has issued guidance to the healthcare industry to help providers design effective voluntary compliance programs to prevent fraud, waste and abuse in healthcare programs, including Medicare and Medicaid. In addition, the Company and its operating units are subject in the ordinary course of business to audits, inspections and investigatory reviews by federal and state authorities covering various aspects of its business. In 2009, the Company entered into an amended and restated corporate integrity agreement which succeeds the Company’s prior corporate integrity agreement entered into in 2006 and which requires, among other things, that the Company maintain and augment its compliance program in accordance with the terms of the agreement. Although we believe that we are in compliance in all material respects with federal, state and local laws, failure to comply could subject us to denial of the right to conduct business, fines, criminal penalties and other enforcement actions. See “Risk Factors”, “Legal Proceedings” and the “Commitments and Contingencies” note to the Company’s consolidated financial statements at Items 1A, 3 and 8, respectively, of this Filing for further discussion. Competition The long-term care pharmacy business is highly regional or local in nature and, within a given geographic area of operations, highly competitive.We are the nation's largest provider of pharmaceuticals and related pharmacy services to long-term care institutions.Our largest competitor nationally is PharMerica Corporation.We also compete with numerous local and regional institutional pharmacies, pharmacies owned by long-term care facilities and local retail pharmacies.We compete on the basis of quality, price, terms and overall cost-effectiveness, along with the clinical expertise, breadth of services, technology and professional support we offer.Further, some states have enacted "freedom of choice" or "any willing provider" requirements as part of their state Medicaid programs or in separate legislation.These laws may preclude a nursing facility from requiring their patients to purchase pharmacy or other ancillary medical services or supplies from particular providers that deal with the nursing home.Limitations such as these may increase the competition which we face in providing services to nursing facility residents. 11 Our CRO Services business competes against other full-service CROs and client internal resources.The CRO industry is highly fragmented with a number of full-service CROs and many small, limited-service providers, some of which serve only local markets.Clients choose a CRO based on, among other reasons, reputation, references from existing clients, the client's relationship with the CRO, the CRO's experience with the particular type of project and/or therapeutic area of clinical development, the CRO's ability to add value to the client's development plan, the CRO's financial stability and the CRO's ability to provide the full range of services on a global basis as required by the client. Environmental Matters In operating our facilities, historically we have not encountered any major difficulties in effecting compliance with applicable pollution control laws.No material capital expenditures for environmental control facilities are expected.While we cannot predict the effect which any future legislation, regulations or interpretations may have upon our operations, we do not anticipate any changes regarding pollution control laws that would have a material adverse impact to Omnicare. Employees At December 31, 2010, we employed approximately 15,200 persons in our continuing operations, (including approximately 1,450 part-time employees), of which approximately 14,700 are located within, and approximately 500 outside of, the U.S. Executive Officers of the Company Our executive officers of the Company at the time of this Filing are as follows: First Elected to Name Age Office (1) Present Office John G. Figueroa 48 Chief Executive Officer (2) January 1, 2011 John L. Workman 59 President and Chief Financial Officer (3) February 17, 2011 Leo P. Finn III 52 Executive Vice President - Strategic Planning and Development (4) November 15, 2010 Nitin Sahney 48 Executive Vice President and President, Specialty Care Group (5) November 1, 2010 Jeffrey M. Stamps 51 Executive Vice President and President, Long-Term Care Operations (6) November 15, 2010 W. Gary Erwin 58 Senior Vice President - Professional Services (7) September 28, 2006 Beth A. Kinerk 42 Senior Vice President - Sales and Customer Development (8) May 26, 2009 12 Executive officers are elected for one-year terms at the annual organizational meeting of the Board of Directors, which follows the annual meeting of stockholders. Mr. Figueroa was appointed Chief Executive Officer of the Company on January 1, 2011.Prior to joining the Company, Mr. Figueroa served as President of the U.S. Pharmaceutical Group at McKesson Corporation since 2006.Prior to that, Mr. Figueroa held a number of positions at McKesson, including President of National Account Sales and Packaging and Senior Vice President of the Southwest Region.Prior to joining McKesson, Mr. Figueroa spent seven years at Baxter Healthcare Corporation where he held several executive positions.Mr. Figueroa also has served as an Officer in the United States Army. Mr. Workman was appointed President and Chief Financial Officer on February 17, 2011.From November 2009 to February 2011, Mr. Workman served as Executive Vice-President and Chief Financial Officer.From 2004 to 2009, Mr. Workman served as Executive Vice President and Chief Financial Officer of HealthSouth Corporation.Prior to joining HealthSouth Corporation, Mr. Workman served as Chief Executive Officer of U.S. Can Corporation where he also served as Chief Operating Officer and Chief Financial Officer during his six year tenure.Before that he spent more than 14 years with Montgomery Ward & Company, Inc., serving in various capacities within the company’s financial organization, including Controller, Chief Financial Officer and Chief Restructuring Officer.Mr. Workman began his career with the public accounting firm KPMG, where he was a partner. Mr. Finn was appointed Executive Vice President – Strategic Planning and Development on November 15, 2010.From August 2005 – November 2010, Mr. Finn served as Senior Vice President – Strategic Planning and Development.From May 1997 – August 2005, Mr. Finn served as Vice President – Strategic Planning and Development.From 1995 to 1997, he served as Regional Vice President of Operations for the Company’s Illinois, Iowa, and Wisconsin pharmacy operations.Mr. Finn joined Omnicare in 1990 as Vice President of Business Development. Mr. Sahney was appointed Executive Vice President and President – Specialty Care Group on November 1, 2010.Prior to joining Omnicare, Mr. Sahney managed a healthcare investment fund since October 2007.Before that, Mr. Sahney served as President and CEO of RxCrossroads, a specialty pharmaceutical services company acquired by Omnicare in 2005, from 2001 until August 2007.Prior to his involvement with RxCrossroads, Mr. Sahney held a number of management positions with Cardinal Healthcare beginning in September 1993. Mr. Stamps was appointed Executive Vice President and President – Long-Term Care Operations on November 15, 2010.Since May 2009 Mr. Stamps served as Senior Vice President – Pharmacy Operations.From February 2007 – May 2009, Mr. Stamps served as corporate Vice President and Senior Vice President – Field Operations for the Company’s Pharmacy Operations Group.From August 2005 until February 2007, he was corporate Vice President and Senior Vice President of the Central Division of the Pharmacy Operations Group.From 2001 until August 2005, he was Senior Regional Vice President – Eastern Region of the Pharmacy Operations Group. Dr. Erwin was appointed Senior Vice President – Professional Services on September 28, 2006.From July 2000 – September 2006, Dr. Erwin served as Vice President – Health Care Systems Programs and President of Omnicare Senior Health Outcomes.Prior to that time, Dr. Erwin served Omnicare as Vice President – Health Systems Programs.Before joining Omnicare in 1997, Dr. Erwin served as Vice President for Professional Programs, and Professor of Clinical Pharmacy, Philadelphia College of Pharmacy and Science.In addition, he was on the faculty at the University of Georgia, where he specialized in geriatric pharmacotherapy and long-term care. Ms. Kinerk was appointed Senior Vice President – Sales and Customer Development on May 26, 2009.From August 2006 – May 2009, Ms. Kinerk served as Vice President – Customer Development.Before joining Omnicare in 2005, Ms. Kinerk served as Vice President of Sales for NeighborCare, Inc. (“NeighborCare”) from 2004 - 2005.Prior to joining NeighborCare, Ms. Kinerk served as Director of Sales for Innovatix from 2001 – 2004.Prior to that time, Ms. Kinerk served as Eastern Division Sales Manager for NCS Healthcare, Inc. 13 Available Information We make available, free of charge, on or through our Corporate Web site, at www.omnicare.com, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission (“SEC”).Additionally, the public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, D.C., 20549.Information regarding operation of the Public Reference Room is available by calling the SEC at 1-800-SEC-0330.Information that we file with the SEC is also available at the SEC’s Web site at www.sec.gov. We also post on our Corporate Web site the following corporate governance documents and committee charters: · Corporate Governance Guidelines · Code of Business Conduct and Ethics · Code of Ethics for the CEO and Senior Financial Officers · Audit and Compliance Committee Charter · Compensation, Nominating and Governance Committee Charter Copies of these documents are also available in print to any stockholder who requests them by writing our Corporate Secretary at: Omnicare, Inc. 1600 RiverCenter II 100 East RiverCenter Boulevard Covington, Kentucky41011 ITEM 1A. – RISK FACTORS Risks Relating to Our Business If we or our client facilities fail to comply with Medicaid and Medicare regulations, our revenue could be reduced, we could be subject to penalties and we could lose our eligibility to participate in these programs. Our business is dependent upon revenues from the Medicare and Medicaid programs, which are highly regulated.The failure, even if inadvertent, of us and/or our client facilities to comply with applicable regulations could adversely affect our reimbursement under these programs and our ability to continue to participate in these programs, which could have a material adverse effect on our results of operations. In addition, our failure to comply with applicable Medicare and Medicaid regulations could subject us to other penalties. 14 A significant portion of our revenue is pursuant to agreements with payors, including Medicare Part D Plans, and with long term care facility clients, and could be reduced due to the termination of or changes to such agreements. In 2010, approximately 44% of our revenue was derived from beneficiaries covered under the Medicare Part D program, and 20% was paid by SNFs for drugs covered under Medicare Part A.Our reimbursement under the Part D Program, as well as our reimbursement from certain private third-party payors, is determined pursuant to agreements that we negotiate with those payors or their pharmacy benefit manager (“PBM”) representatives.Likewise, our reimbursement from SNFs for drugs is determined pursuant to our agreements with them.Certain of these contracts are terminable upon prior notice by the other party.We cannot provide assurance that we will be able to replace terminated or expired contracts on terms as favorable as the existing contracts or at all.The termination or modification of these agreements could adversely affect our reimbursement from these sources, which could have a material adverse effect on our results of operations.Further, termination of our agreement with a long term care facility or similar customer generally terminates our provision of services to any of the residents of the given facility, resulting in the loss of revenue from any source for those residents.Additionally, the proportion of our Part D business serviced under specific agreements may change over time based upon beneficiary choice, reassignment of beneficiaries to different Part D Plans, Part D Plan consolidation or other factors, which could also adversely affect our revenue.The Company’s payor mix (as a % of annual sales) for the last three years ended December 31 is presented at the “Description of Business and Summary of Significant Accounting Policies” note of the Notes to Consolidated Financial Statements at Part II, Item 8, of this Filing. Continuing efforts to contain healthcare costs may reduce our future revenue. Our sales and profitability are affected by the efforts of healthcare payors to contain or reduce the cost of healthcare by lowering reimbursement rates, limiting the scope of covered services, and negotiating reduced or capitated pricing arrangements.Many states are facing budget pressures that could result in increased cost containment efforts impacting healthcare providers.Any changes which lower reimbursement levels under Medicare, Medicaid or other programs could reduce our future revenue.These changes may include modifications in the timing or processing of payments and other changes intended to limit or decrease the growth of Medicare, Medicaid or third party expenditures.In addition, our profitability may be adversely affected by any efforts of our suppliers to shift healthcare costs by increasing the net prices on the products we obtain from them. Federal and state healthcare legislation has significantly impacted our business, and future legislation and regulations are likely to affect us. We derive a significant portion of our revenues directly or indirectly from government-sponsored programs, principally the federal Medicare program and to a lesser extent state Medicaid programs.As part of ongoing operations, the Company and its customers are subject to legislative and regulatory changes impacting operations and the level of reimbursement received from the Medicare and Medicaid programs.For example, pursuant to the Patient Protection and Affordable Care Act, as amended by the Health Care and Education and Reconciliation Act of 2010 (collectively, the “ACA”), CMS has proposed that long-term care pharmacies be required to dispense branded medications every seven days, rather than the current practice of every 30 days.There can be no assurance that these legislative and regulatory changes will not adversely impact our results of operations, cash flows, or financial condition as a result of a number of possible factors, including unfavorable changes in reimbursement, increased operational costs, the assessment of penalties on the Company by regulators, and the potential loss of licenses by the Company and/or its customers. 15 In order to rein in healthcare costs, the Company anticipates that federal and state governments will continue to review and assess alternate healthcare delivery systems, payment methodologies and operational requirements for healthcare providers, including long-term care facilities and pharmacies.Given the debate regarding the cost of healthcare, managed care, universal healthcare coverage, and other healthcare issues, the Company cannot predict with any degree of certainty the impact of the ACA, or additional healthcare initiatives, if any, on its business.Further, the Company receives discounts, rebates and other price concessions from pharmaceutical manufacturers pursuant to contracts for the purchase of their products.There can be no assurance that any changes in legislation or regulations, or interpretations of current law, that would eliminate or significantly reduce the discounts, rebates and other price concessions that the Company receives from manufacturers or that otherwise impact payment available for drugs under federal or state healthcare programs, would not have a material adverse impact on the Company’s overall consolidated results of operations, financial position or cash flows.Longer term, funding for federal and state healthcare programs must consider the aging of the population; the growth in enrollees as eligibility is potentially expanded; the escalation in drug costs owing to higher drug utilization among seniors; the impact of the Medicare Part D benefit for seniors; the introduction of new, more efficacious but also more expensive medications; and the long-term financing of the entire Medicare program.Given competing national priorities, it remains difficult to predict the outcome and impact on us of any changes in healthcare policy relating to the future funding of the Medicare and Medicaid programs.Further, Medicare, Medicaid and/or private payor rates for pharmaceutical supplies and services may not continue to be based on current methodologies or remain comparable to present levels.Any future healthcare legislation or regulation impacting these rates may materially adversely affect the Company’s business. Changes in industry pricing benchmarks could materially impact our financial performance. Contracts and fee schedules in the prescription drug industry, including our contracts with various payors and fee schedules under stateMedicaid programs, generally use certain published benchmarks to establish pricing for prescription drugs. These benchmarks include average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”).Most of our contracts and fee schedules utilize the AWP standard. Recent events have raised uncertainties as to whether payors will continue to utilize AWP as it has previously been calculated or whether other pricing benchmarks will be adopted for establishing prices within the industry. Also, pursuant to recently-adopted health reform legislation, certain federal upper limit prices for generic drugs under Medicaid which had been calculated using WAC will instead be calculated using average manufacturer price (“AMP”), a benchmark which has not been publicly available.These new upper limit prices have not yet been published. Further, CMS announced that it will be conducting a national survey of pharmacies to create a national database of actual acquisition costs (“AACs”), the results of which states may use to set pharmacy payment rates.The survey data is expected to be available to states in 2011. 16 Due to these and other uncertainties, we can give no assurance that the short-or long-term impact of changes to industry pricing benchmarks will not have a material adverse effect on our business and financial results in future periods. Our various projections, including earnings guidance for 2011, contemplate what we have estimated to be the most probable impact resulting from the short- or long-term impact of changes to industry pricing benchmarks. Actual results may be materially less favorable or materially more favorable than those estimated in formulating such projections. If we fail to comply with licensure requirements, fraud and abuse laws or other applicable laws, we may need to curtail operations, and could be subject to significant penalties. Our pharmacy business is subject to extensive and often changing federal, state and local regulations, and our pharmacies are required to be licensed in the states in which they are located or do business.While we continuously monitor the effects of regulatory activity on our operations and we currently have pharmacy licenses for each pharmacy we operate, the failure to obtain or renew any required regulatory approvals or licenses could adversely affect the continued operation of our business.In addition, we are subject to federal and state laws imposing registration, repackaging and labeling requirements on certain entities that repackage drugs for distribution; state and federal laws regarding the transfer and shipment of pharmaceuticals; and “drug pedigree” provisions requiring wholesale drug distributors to document a history of the transactions in a drug lot’s chain of distribution.We are also subject to federal and state laws that prohibit some types of direct and indirect payments between healthcare providers.These laws, commonly known as the fraud and abuse laws, prohibit payments intended to induce or encourage the referral of patients to, or the recommendation of, a particular provider of items or services.Violation of these laws can result in loss of licensure, civil and criminal penalties, and exclusion from the Medicaid, Medicare and other federal healthcare programs. Our pharmacies are registered with the appropriate state and federal authorities pursuant to statutes governing the regulation of controlled substances.The Drug Enforcement Administration (“DEA”) has recently increased scrutiny and enforcement of long-term care pharmacy practices under the federal Controlled Substances Act.We believe that this increased scrutiny and, in some cases, stringent interpretation of existing regulations, effectively changes longstanding practices for dispensing controlled substances in the long-term care facility setting.We have been required to modify the controlled substances dispensing procedures at certain of our pharmacies to comply with the regulations as currently interpreted by the DEA.Heightened enforcement of controlled substances regulations could increase the overall regulatory burden and costs associated with our pharmacy services.The Company is currently cooperating in connection with two government investigations with respect to certain of these matters.See the “Commitments and Contingencies” note of the Notes to Consolidated Financial Statements contained in Part II, Item 8, of this Filing.There can be no assurance that this heightened level of enforcement and such investigations or any other investigations, or any fines or other penalties resulting therefrom, will not materially adversely affect our results of operations, financial condition or cash flows. We expend considerable resources in connection with our compliance efforts.However, we cannot assure you that we may not be subject to an enforcement action under applicable law.Moreover, Congress has enacted health reform legislation that expands federal health care fraud enforcement authorities.The Company cannot predict at this time the costs associated with compliance with such law. 17 Federal and state laws that protect patient health and other personal information may increase our costs and limit our ability to collect and use that information. Our Company and the healthcare industry generally are required to comply with the Health Insurance Portability and Accountability Act of 1996, or HIPAA, which mandates, among other things, the adoption of standards to enhance the efficiency and simplify the administration of the healthcare system.Many states have similar laws applicable to the Company.In many of our operations, we are a “covered entity” under HIPAA, and therefore required to comply in our operations with these standards and subject to significant civil and criminal penalties for failure to do so.We also provide services to customers that are healthcare providers themselves and we are required to provide satisfactory written assurances to those customers, in the form of contractual agreements, that we will provide our services in accordance with the requirements of the HIPAA standards.Failure to comply with these contractual agreements could lead to loss of customers, contractual liability to our customers, or, direct action by the federal government, including penalties.In addition to HIPAA, the Company works to ensure that it adheres to state privacy laws and other state privacy or health information requirements not preempted by HIPAA, including those which furnish greater privacy protection for the individual than HIPAA.We believe we fully comply with HIPAA and similar state requirements; however, at this time we cannot estimate if future changes, if any, to the cost of compliance of the HIPAA and similar state standards will result in an adverse effect on our operations or profitability, or that of our customers. Like many health care providers, Omnicare maintains personal information of or concerning its patients.Such information is subject to increasing regulation designed to prevent or mitigate the effects of financial and medical identity theft.There can be no assurance that the loss or improper exposure of personal data by the Company will not adversely impact the business and prospects of the Company nor result in possible civil litigation by customers and affected individuals. There are costs and administrative burdens associated with ongoing compliance with information privacy and security laws.Failure to comply carries with it the risk of significant penalties and sanctions.Omnicare cannot predict at this time the costs associated with compliance, or the impact of such laws and regulations on the Company’s results of operations, cash flows or financial condition. Omnicare has substantial outstanding debt and could incur more debt in the future. Any failure to meet its debt obligations would adversely affect Omnicare’s business and financial condition. At December 31, 2010, Omnicare’s total consolidated long-term debt accounted for approximately 35.6% of its total capitalization.In addition, Omnicare and its subsidiaries may be able to incur substantial additional debt in the future.The instruments governing Omnicare’s current indebtedness contain restrictions on Omnicare’s incurrence of additional debt.These restrictions, however, are subject to a number of qualifications and exceptions, and under certain circumstances, Omnicare could incur substantial additional indebtedness in compliance with these restrictions, including in connection with potential acquisition transactions.Additionally, these restrictions do not prevent Omnicare from incurring obligations that do not constitute debt under the governing documents. 18 The degree to which Omnicare is leveraged could have important consequences, including: · a substantial portion of Omnicare’s cash flow from operations will be required to be dedicated to interest and principal payments and may not be available for operations, working capital, capital expenditures, expansion, acquisitions, dividends or general corporate or other purposes; · Omnicare’s ability to obtain additional financing in the future may be impaired; · Omnicare may be more highly leveraged than its competitors, which may place it at a competitive disadvantage; · Omnicare’s flexibility in planning for, or reacting to, changes in its business and industry may be limited; and · Omnicare’s degree of leverage may make it more vulnerable in the event of a downturn in its business or in its industry or the economy in general. Omnicare’s ability to make payments on and to refinance its debt will depend on its ability to generate cash in the future.This, to a certain extent, is subject to general economic, business, financial, competitive, legislative, regulatory and other factors that are beyond Omnicare’s control. We cannot assure you that Omnicare’s business will generate sufficient cash flow from operations or that future borrowings will be available under its credit facilities in an amount sufficient to enable Omnicare to pay its debt or to fund its other liquidity needs.Omnicare may need to refinance all or a portion of its debt on or before maturity.We cannot assure you that Omnicare would be able to refinance any of its debt, including any credit facilities, on commercially reasonable terms or at all. We are subject to risks relating to our acquisition strategy. One component of our strategy contemplates our making selected acquisitions.Acquisitions involve inherent uncertainties.These uncertainties include our ability to consummate proposed acquisitions on favorable terms or at all, the effect on acquired businesses of integration into a larger organization, and the availability of management resources to oversee the operations of these businesses. Even though an acquired business may have experienced positive financial performance as an independent company prior to an acquisition, we cannot be sure that the business will continue to perform positively after an acquisition. We also may acquire businesses with unknown or contingent liabilities, including liabilities for failure to comply with healthcare laws and regulations, and tax contingencies.We have policies and procedures to conduct reviews of potential acquisition candidates for compliance with healthcare laws and to adapt the acquired businesses to our standards and applicable laws.We also generally seek indemnification from sellers covering these matters.We may, however, incur material liabilities for past activities of acquired businesses. 19 We cannot be sure of the successful completion or integration of any acquisition, or that an acquisition will not have an adverse impact on our results of operations, cash flows or financial condition. If we fail to comply with our Corporate Integrity Agreement, we could incur penalties or suffer other adverse consequences; there are costs associated with compliance. In 2009, the Company entered into an amended and restated Corporate Integrity Agreement (“CIA”), which requires, among other things, that the Company maintain and augment its compliance program in accordance with the terms of the agreement.Pursuant to the CIA, the Company is required, among other things, to (i) create procedures designed to ensure that each existing, new or renewed arrangement with any actual or potential source of health care business or referrals to Omnicare or any actual or potential recipient of health care business or referrals from Omnicare does not violate the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), or related regulations, directives and guidance, including creating and maintaining a database of such arrangements; (ii) retain an independent review organization to review the Company’s compliance with the terms of the CIA and report to the Office of Inspector General regarding that compliance; and (iii) provide training for certain Company employees as to the Company’s obligations under the CIA.The CIA continues the requirements of the Company’s prior corporate integrity agreement to create and maintain procedures designed to ensure that all therapeutic interchange programs are developed and implemented by Omnicare consistent with the CIA and federal and state laws for obtaining prior authorization from the prescriber before making a therapeutic interchange of a drug, and to maintain procedures for the accurate preparation and submission of claims for federal health care program beneficiaries, including beneficiaries in hospice programs.The requirements of the CIA have resulted in increased costs to maintain the Company’s compliance program and greater scrutiny by federal regulatory authorities. Violations of the CIA could subject the Company to significant monetary penalties or other adverse consequences.Consistent with the CIA, the Company reviews its contracts for compliance with applicable laws and regulations.As a result of this review, pricing under certain consultant pharmacist services contracts will need to be increased, and there can be no assurance that such pricing will not result in the loss of certain contracts. We operate in highly competitive businesses. The long-term care pharmacy business is highly regionalized and, within a given geographic region of operations, highly competitive.Our largest competitor nationally is PharMerica Corporation.In the geographic regions we serve, we also compete with numerous local and regional institutional pharmacies, pharmacies owned by long-term care facilities and local retail pharmacies.While we compete on the basis of quality, price, terms and overall cost-effectiveness, along with the clinical expertise, breadth of services, pharmaceutical technology and professional support we offer, competitive pressures may adversely affect our profitability and results of operations. 20 Our contract research organization (“CRO”) business, competes against other full-service CROs and client internal resources.The CRO industry is highly fragmented with a number of full-service contract research organizations and many small, limited-service providers, some of which serve only local markets.Clients choose a CRO based upon, among other reasons, reputation, references from existing clients, the client’s relationship with the organization, the organization’s experience with the particular type of project and/or therapeutic area of clinical development, the organization’s ability to add value to the client’s development plan, the organization’s financial stability and the organization’s ability to provide the full range of services required by the client. ITEM 1B. – UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. – PROPERTIES We have facilities including offices, distribution centers, warehouses and other key operating facilities (e.g., institutional pharmacies, etc.) in various locations within and outside of the U.S.As of December 31, 2010, we operated a total of 234 facilities, 7 of which we owned, while the remaining were leased.The owned facilities are held in fee and are not subject to any material encumbrance.We consider all of these facilities to be in good operating condition and generally to be adequate for present and anticipated needs. Pharmacy CRO Total Services Services Corporate Total Square U.S. State Facilities Facilities Facilities Facilities Footage Alabama 2 2 Arizona 3 3 Arkansas 2 2 California 11 1 12 Colorado 3 3 Connecticut 1 1 District of Columbia 1 1 Florida 10 10 Georgia 2 2 Idaho 1 1 Illinois 9 9 Indiana 4 4 Iowa 3 3 Kansas 1 1 Kentucky 8 2 10 Louisiana 3 3 Maine 2 2 Maryland 14 14 Massachusetts 5 5 Michigan 4 4 Minnesota 1 1 Mississippi 1 1 Missouri 5 5 Montana 1 1 Nebraska 1 1 21 Pharmacy CRO Total Services Services Corporate Total Square U.S. State/Country Facilities Facilities Facilities Facilities Footage Nevada 2 2 New Hampshire 1 1 New Jersey 5 5 New Mexico 1 1 New York 10 1 11 North Carolina 7 7 Ohio 15 15 Oklahoma 2 2 Oregon 2 2 Pennsylvania 17 1 18 Rhode Island 1 1 South Carolina 4 4 South Dakota 1 1 Tennessee 4 4 Texas 12 12 Utah 2 2 Virginia 7 7 Washington 7 7 West Virginia 2 2 Wisconsin 5 5 Argentina 1 1 Australia 1 1 Belgium 1 1 Canada 1 1 2 China 2 2 Czech Republic 1 1 France 1 1 Germany 2 2 Hungary 1 1 India 1 1 Japan 1 1 Netherlands 1 1 Phillippines 1 1 Poland 1 1 Russia 1 1 Singapore 1 1 South Korea 1 1 Spain 1 1 Taiwan 1 1 Ukraine 1 1 United Kingdom 1 1 26 3 22 ITEM 3. - LEGAL PROCEEDINGS On May 18, 2006, an antitrust and fraud action entitled Omnicare, Inc. v. UnitedHealth Group, Inc., et al., 2:06-cv-00103-WOB, was filed by the Company in the United States District Court for the Eastern District of Kentucky against UnitedHealth Group, Inc., PacifiCare Health Systems, Inc., and RxSolutions, Inc. d/b/a Prescription Solutions, asserting claims of violations of federal and state antitrust laws, civil conspiracy and common law fraud arising out of an alleged conspiracy by defendants to illegally and fraudulently coordinate their negotiations with the Company for Medicare Part D contracts as part of an effort to defraud the Company and fix prices.The complaint sought, among other things, damages, injunctive relief and reformation of certain contracts.On January 16, 2009, the United States District Court for the Northern District of Illinois (to which venue was transferred) granted summary judgment motion filed by the defendants, and the Company appealed.On January 10, 2011, the Seventh Circuit Court of Appeals affirmed the grant of summary judgment, and on February 14, 2011, the Seventh Circuit Court denied the Company's request for a rehearing in front of a larger number of judges. Information relating to certain legal proceedings in which the Company is involved is included in the “Commitments and Contingencies” note of the Notes to our Consolidated Financial Statements, included at Part II, Item 8, of this Filing and is incorporated herein by reference. ITEM 4. –(REMOVED AND RESERVED) PART II ITEM 5. - MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock; Holders of Record Our Common Stock is listed on the New York Stock Exchange, and the following table sets forth the ranges of high and low sales prices during each of the calendar quarters of 2010 and 2009. High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ The number of holders of record of our Common Stock on January 31, 2011 was 2,349.This amount does not include stockholders with shares held under beneficial ownership in nominee name or within clearinghouse positions of brokerage firms and banks. 23 Stock Performance Graph The following graph compares the cumulative total return for the last five years on a $100 investment (assuming dividend reinvestment) on December 31, 2005 in each of the Common Stock of the Company, the Standard& Poor’s 500 Stock Index and the S&P 500 Health Care Index. December 31, Omnicare, Inc. $ S&P 500 S&P 500 Health Care Index Dividends On February 17, 2011, the Board of Directors approved a quarterly cash dividend of $0.325, for an indicated annual rate of $0.13 per common share for 2011, which is greater than annual dividends paid per common share for the 2010 and 2009 years.It is presently intended that cash dividends on common shares will continue to be paid on a quarterly basis; however, there can be no assurances as future dividends are necessarily dependent upon our future earnings and financial condition and other factors not currently determinable.In addition, our senior credit facility and other agreements governing our indebtedness impose restrictions on our ability to pay dividends. 24 Stock Repurchases A summary of Omnicare’s repurchases of the Company’s common stock during the quarter ended December 31, 2010 is as follows (in thousands, except per share data): Period Total Number of Shares Purchased (a) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares that Are Eligible To Be Purchased Under the Plans or Programs (b) October 1 - 31, 2010 1 $ - $ November 1 - 30, 2010 December 1 - 31, 2010 9 - Total $ $ (a) During the fourth quarter of 2010, the Company purchased 50 shares of Omnicare common stock in connection with its employee benefit plans, including purchases associated with the vesting of restricted stock awards.These purchases were not made pursuant to a publicly announced repurchase plan or program. (b) On May 3, 2010, Omnicare announced that in conjunction with its second quarter 2010 refinancing (as described in the “Debt” note of the Notes to Consolidated Financial Statements), the Company's Board of Directors authorized a new two-year program to repurchase, from time to time, shares of Omnicare's outstanding common stock having an aggregate value of up to $200 million, depending on market conditions and other factors.In the year ended December 31, 2010, the Company repurchased approximately 4.4 million shares under this program at an aggregate cost of approximately $101 million.Accordingly, the Company had approximately $99 million of share repurchase authority remaining as of December 31, 2010. Additional information regarding our equity compensation plans is included at Items 8 and 12 of this Filing. 25 ITEM 6. - SELECTED FINANCIAL DATA The following table summarizes certain selected financial data and should be read in conjunction with our consolidated financial statements and related notes thereto and "Management's Discussion and Analysis of Financial Condition and Results of Operations" included at Items 8 and 7, respectively, of this Filing.All amounts disclosed herein relate to the Company’s continuing operations unless otherwise stated. Five-Year Summary of Selected Financial Data Omnicare, Inc. and Subsidiary Companies (in thousands, except per share data) For the years ended and at December 31, INCOME STATEMENT DATA:(a) Net sales $ Income (loss) from continuing operations $ ) $ Discontinued operations ) Net income (loss) $ ) $ Earnings (loss) per common share data - Basic (b): Continuing operations $ ) $ Discontinued operations ) Net income $ ) $ Earnings (loss) per common share data - Diluted (b): Continuing operations $ ) $ Discontinued operations ) Net income $ ) $ Dividends per common share $ Weighted average number of common shares outstanding: Basic Diluted BALANCE SHEET DATA (at end of period): Cash and cash equivalents $ Working capital (current assets less current liabilities) Goodwill Total assets Long-term debt (excluding current portion), net of swap (c) Stockholders' equity (c) OTHER FINANCIAL DATA: Net cash flows from operating activities of continuing operations $ EBITDA from continuing operations(d) Net cash flows used by investing activities of continuing operations ) Capital expenditures(e) Net cash flows from financing activities of continuing operations ) See the related notes to Five-Year Summary of Selected Financial Data on the following pages. 26 (a) The following aftertax charges are included in net income for the years ended December 31 (in thousands): Restructuring and other related charges $ Settlement, litigation and other related charges Goodwill and other asset impairment charges - Separation, employee benefit plan termination and related costs - Amortization of discount on convertible notes Provision for doubtful accounts - Debt redemption loss and costs - total - Other expense Total $ Total tax impact (1) $ For the 2010, 2009 and 2008 years data above, see the respective note at Part II, Item 8, of this Filing.For the 2007 and 2006 years data, see that year's consolidated financial statements for additional information on the nature of these charges. (1)The tax effect was calculated by multiplying the tax-deductible pretax amounts by the appropriate effective tax rate. (b) Earnings per share for continuing operations, discontinued operations and net income are reported independently for each amount presented.Accordingly, the sum of the individual amounts may not necessarily equal the separately calculated amounts for the corresponding period. (c) In the second quarter of 2010, the Company completed its offering of $400 million aggregate principal amount of 7.75% senior subordinated notes due 2020 (the “7.75% Notes”).A portion of the net proceeds from the issuance of the 7.75% Notes was used to purchase all $225 million of the Company’s 6.75% Senior Subordinated Notes due 2013 (the “6.75% Notes”).In the fourth quarter of 2010, the Company completed its offering of $575 million of aggregate principal amount of 3.75% Convertible Senior Subordinated Notes due 2025 (the “3.75% Convertible Notes”).A portion of the net proceeds were used to purchase $525 million of the Company’s 3.25% Convertible Debentures.See the “Debt” note of the Notes to Consolidated Financial Statements in Part II, Item 8, of this Filing for further information on these transactions. (d) “EBITDA” represents earnings before interest (net of investment income), income taxes, depreciation and amortization.Omnicare uses EBITDA primarily as an indicator of the Company’s ability to service its debt, and believes that certain investors find EBITDA to be a useful financial measure for the same purpose.However, EBITDA does not represent net cash flows from operating activities, as defined by United States Generally Accepted Accounting Principles (“U.S. GAAP”), and should not be considered as a substitute for operating cash flows as a measure of liquidity.Omnicare’s calculation of EBITDA may differ from the calculation of EBITDA by others.The following is a reconciliation of EBITDA to net cash flows from operating activities for the years ended December 31 (in thousands): 27 EBITDA from continuing operations $ (Subtract)/add: Interest expense, net of investment income ) Income tax provision ) Write-off of debt issuance costs - Debt redemption tender offer premiums ) - Goodwill and other asset impairment charges - Benefit plan termination and related costs - Loss on debt extinguishment - Changes in assets and liabilities, net of effects from acquisition and divestiture of businesses ) Deferred tax provision Net cash flows from operating activities of continuing operations Net cash flows from operating activities of discontinued operations ) ) Net cash flows from operating activities $ (e) Primarily represents the purchase of computer equipment and software; machinery and equipment; and furniture, fixtures and leasehold improvements. ITEM 7. – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (“MD&A”) The following discussion should be read in conjunction with the Consolidated Financial Statements, related notes and other financial information appearing elsewhere in this report.In addition, see the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Regarding Forward-Looking Information” caption below, as well as the “Risk Factors” previously discussed at Item 1A of this Filing.All amounts disclosed herein relate to the Company’s continuing operations unless otherwise stated. Overview of 2010 and Consolidated Results of Operations Omnicare, Inc. (“Omnicare” or the “Company”) is a leading pharmaceutical services company.Omnicare is the nation’s largest provider of pharmaceuticals and related pharmacy and ancillary services to long-term healthcare institutions.Omnicare’s clients include primarily skilled nursing facilities (“SNFs”), assisted living facilities (“ALFs”), retirement centers, independent living communities, hospitals, hospice, and other healthcare settings and service providers.Omnicare is also a provider of specialty pharmaceutical products and support services.At December 31, 2010, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,385,000 beds, including approximately 86,000 patients served by the patient assistance programs of its specialty pharmacy services business.The comparable number at December 31, 2009 was approximately 1,377,000 beds (including 68,000 patients served by patient assistance programs).Omnicare provides its pharmacy services in 47 states in the United States (“U.S.”), the District of Columbia and Canada at December 31, 2010.Omnicare also provides comprehensive product development and research services for the pharmaceutical, biotechnology, nutraceutical, medical devices and diagnostic industries in 32 countries worldwide.For further description of the Company’s business activities see the “Business” caption of Part I, Item 1, of this Filing. 28 The following summary table presents consolidated net sales and results of operations of Omnicare for each of the years ended December 31, 2010, 2009 and 2008 (in thousands, except per share amounts).The Company has disclosed in this MD&A, with the exception of EBITDA (discussed below), only those measures that are in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”). For the years ended December 31, Net sales $ $ $ Gross profit Selling, general and administrative expenses Provision for doubtful accounts Investment income Interest expense ) ) ) Effective income tax rate -15.9 % % % Income (loss) from continuing operations $ ) $ $ Loss from discontinued operations ) ) ) Net income (loss) $ ) $ $ Earnings (loss) per common share data - Basic(a): Continuing operations $ ) $ $ Discontinued operations ) ) ) Net income $ ) $ $ Earnings (loss) per common share data - Diluted(a): Continuing operations $ ) $ $ Discontinued operations ) ) ) Net income $ ) $ $ EBITDA from continuing operations(b) $ $ $ (a) Earnings per share for continuing operations, discontinued operations and net income are reported independently for each amount presented.Accordingly, the sum of the individual amounts may not necessarily equal the separately calculated amounts for the corresponding period. (b) See Five-Year Summary of Selected Financial Data for a reconciliation of EBITDA to net cash flows from operating activities, at Part II, Item 6, of this Filing. 29 2010 vs. 2009 Net Sales Net sales for the year were unfavorably impacted by lower prescription volumes due to a lower average number of beds served year-over-year, along with a shift in mix towards assisted living which generally has lower penetration rates than skilled nursing facilities, reductions in utilization for certain drugs and lower census in client facilities in certain areas; reductions in reimbursement coupled with competitive pricing issues; the increased availability and utilization of generic drugs; as well as lower sales in the Company’s clinical research organization (“CRO” business (“CRO Services”).Partially offsetting these factors were the favorable impact of drug price inflation, acquisitions and growth in specialty pharmacy services.See discussion of sales and operating profit results in more detail at the “Pharmacy Services Segment” and “CRO Services Segment” captions below. Gross Profit Gross profit as a percentage of total net sales was 22.4% for the year ended December 31, 2010, as compared with 24.2% in 2009.Gross profit was unfavorably affected in the 2010 period by certain of the aforementioned items that reduced net sales, primarily the reductions in reimbursement coupled with competitive pricing issues, reduced prescription volumes and lower sales at the Company’s clinical research business.Partially offsetting these factors were the increased availability and utilization of higher margin generic drugs, the favorable effect of drug price inflation and cost reduction and productivity improvement initiatives. Increased leverage in purchasing favorably impacts gross profit and is primarily derived through discounts, rebates and other price concessions (“Discounts”) relating to purchases from the Company’s suppliers and vendors.When recognizing the related receivables associated with these Discounts, Omnicare accounts for these Discounts as a reduction of cost of goods sold and inventories.The Company records its estimates of Discounts earned during the period on the accrual basis of accounting, giving proper consideration to whether those Discounts have been earned based on the terms of applicable arrangements, and to the levels of inventories remaining on-hand.Receivables related to Discounts are regularly adjusted based on the best available information, and to actual amounts as the applicable arrangements are settled and cash is received.The aggregate amount of these adjustments have not been significant to the Company’s operations. Leveraging of fixed and variable overhead costs primarily relates to generating higher sales volumes from pharmacy facilities with no or limited increases in fixed costs (e.g., rent, depreciation, etc.) and negligible to moderate increases in variable costs (e.g., utilities, labor, etc.), as well as the elimination of pharmacies through the Company’s productivity and consolidation initiatives, further discussed below.The Company believes it will be able to continue to leverage fixed and variable overhead costs through both internal and acquired growth. Government and other reimbursement formulas generally adjust to take into account drug price inflation or deflation.In order to enhance its gross profit margins, the Company strategically allocates its resources to those activities that will increase internal sales growth and favorably impact sales mix, or will lower costs.In addition, through the ongoing development of its pharmaceutical purchasing programs, the Company is able to obtain volume discounts and thereby manage its pharmaceutical costs. 30 Selling, General and Administrative Expenses Omnicare’s consolidated selling, general and administrative (“operating”) expenses as a percentage of net sales amounted to 12.9% in 2010, representing a decrease from the 13.2% experienced in the prior-year period.Operating expenses for the year ended December 31, 2010 were favorably impacted largely by continued progress in the Company’s non-drug purchasing program and productivity improvements. Provision for Doubtful Accounts During the fourth quarter 2010, Omnicare implemented a Company-wide Reorganization Program.Among other changes, this program has resulted in numerous senior management and other organizational leadership changes, including a realignment of division presidents for its long term care pharmacy divisions and change in its Office of General Counsel.As a result of these activities and the performance of its year end closing process, the Company reassessed the allowance for doubtful accounts for facility receivables and concluded that an incremental charge of $48.5 million was necessary.The key factors leading to management’s change in estimate relate primarily to a decision in the fourth quarter of 2010 to implement a different strategic approach for the resolution of past due accounts which are disputed and/or currently in litigation.In particular, this new approach includes a heightened focus on settling outstanding accounts receivable disputes and the avoidance of proacted costly and often disruptive litigation with customers, where possible.As a result of this change in approach, the Company believes it will have reduced opportunities to monetize disputed receivables through litigation, increasing the risk of uncollectible accounts receivable. Investment Income Investment income for the year ended December 31, 2010 was modestly lower than the amount earned in the comparable prior-year period. Interest Expense Interest expense was higher in 2010 than the prior-year period primarily due to higher interest rates on certain components of the Company’s overall debt portfolio, a moderately higher overall outstanding debt balance at year end 2010 versus year end 2009, and certain debt redemption costs recorded in 2010.See additional information at the “Debt” note of the Notes to Consolidated Financial Statements. Effective Income Tax Rate The year-over-year change in the effective tax rate is largely due to certain non deductible expenses, primarily related to the goodwill impairment charge recorded in 2010 and a larger reduction of income tax expense in the 2009 versus 2010 periods relating to the reversal of certain unrecognized tax benefits for tax positions settled through the expiration of statutes of limitations.See further discussion at the “Income Taxes” note of the Notes to Consolidated Financial Statements. 31 Pharmacy Services Segment For the years ended December 31, Net sales $ $ $ Operating income from continuing operations $ $ $ 2010 vs. 2009 For the year ended December 31, 2010, Omnicare dispensed approximately 120,880,000 prescriptions in comparison to approximately 123,855,000 prescriptions dispensed during the prior-year.Pharmacy Services sales were favorably impacted by drug price inflation, acquisitions and growth in specialty pharmacy services.Partially offsetting these factors were lower prescription volumes largely due to lower average number of beds served year-over-year, along with a shift in mix towards assisted living which typically has lower penetration rates than skilled nursing facilities, reduced utilization trends for certain drugs and a reduction in census in certain areas; reductions in reimbursement coupled with competitive pricing issues; and the increased availability and utilization of generic drugs.While the Company is focused on reducing its costs to mitigate the impact of drug pricing and reimbursement issues, there can be no assurance that such issues or other pricing and reimbursement pressures will not adversely impact the Pharmacy Services segment. Operating income as a percentage of the segment’s sales was 6.3% in 2010, compared with 9.5% in 2009.Operating income in 2010 was unfavorably affected primarily by the operating income effect of certain of the aforementioned items that reduced net sales, in particular reductions in reimbursement coupled with competitive pricing issues and lower prescription volumes and the previously mentioned incremental charge to provision for doubtful accounts.Operating income in 2010 was favorably impacted largely by the increased availability and utilization of higher margin generic drugs, drug price inflation, continued progress in the Company’s cost reduction and productivity improvement initiatives and the continued integration of prior-period acquisitions.Further see additional discussion at the “Special Items” caption of this MD&A. CRO Services Segment For the years ended December 31, Net sales $ $ $ Operating (loss) income $ ) $ ) $ 2010 vs. 2009 Revenues for 2010 were lower than in the prior-year period primarily due to lower levels of new business added, as well as early project terminations by clients and client-driven delays in the commencement of certain projects. 32 As a percentage of the segment’s revenue, the operating loss was 100.7% in 2010 compared with 2.3% in the prior year.The primary reason for the operating loss in 2010 relates to a $91 million goodwill impairment charge recorded in the third quarter, largely as a result of the Company’s revised outlook on the CRO Services segment.See further discussion at the “Goodwill and Other Intangible Assets” note of the Notes to Consolidated Financial Statements.See also the additional discussion at the “Special Items” caption of this MD&A.The operating loss was also attributable to the aforementioned factors that reduced sales as well as restructuring charges of $10.8 million in 2010 incurred to rightsize and reposition the cost structure of the business.Backlog at December 31, 2010 was $159.8 million, representing a decrease of $45.5 million from the December 31, 2009 backlog of $205.3 million. While volatility can occur from time to time in the contract research business owing to factors such as the success or failure of its clients’ compounds, the timing or budgetary constraints of its clients, or consolidation within our client base, new drug discovery remains an important priority of drug manufacturers.The Company believes that drug manufacturers, in order to optimize their research and development efforts, will continue to turn to contract research organizations to assist them in drug research development and commercialization. 2009 vs. 2008 Net Sales Net sales for the year were favorably impacted by drug price inflation, the increased use of certain higher acuity drugs, biologic agents and existing drugs with new therapeutic indications, and acquisitions, as well as growth in specialty pharmacy services.More than offsetting these factors were the unfavorable sales impact of the increased availability and utilization of generic drugs, reductions in reimbursement and/or utilization for certain drugs as well as competitive pricing issues, a lower average number of beds served year-over-year, a shift in mix towards assisted living and lower revenues in the Company’s CRO business.See discussion of sales and operating profit results in more detail at the “Pharmacy Services Segment” and “CRO Services Segment” captions below. Gross Profit Gross profit as a percentage of total net sales was 24.2% for the year ended December 31, 2009, as compared with 25.0% in 2008.Gross profit was favorably impacted in the 2009 period largely due to the increased availability and utilization of higher margin generic drugs, purchasing improvements, the continued integration of acquisitions, productivity enhancements, and the favorable effect of drug price inflation.More than offsetting these factors were certain of the aforementioned items that reduced net sales, primarily the reductions in reimbursement and/or utilization for certain drugs, competitive pricing issues and the lower average number of beds served year-over-year. Selling, General and Administrative Expenses Omnicare’s operating expenses as a percentage of net sales amounted to 13.2% in 2009, representing a decrease from the 14.6% experienced in the prior-year.Operating expenses for the year ended December 31, 2009 were favorably impacted largely by continued progress in the Company’s productivity improvement initiatives, non-drug purchasing initiatives, reductions in employee benefit costs and the continued integration of prior-year acquisitions.These favorable items were partially offset by increased operating costs associated with recent acquisitions. 33 Provision for Doubtful Accounts The reduction in the provision for doubtful accounts during the 2009 period relates largely to the improved overall accounts receivable position of the Company.Specifically, net accounts receivable of approximately $1,209 million at December 31, 2009 was $129 million lower than the December 31, 2008 balance of approximately $1,338 million.Further, accounts receivable days sales outstanding were approximately 74 and 79 at December 31, 2009 and 2008, respectively, representing a year-over-year reduction of 5 days. Investment Income Investment income for the year ended December 31, 2009 was modestly lower than amount earned in the prior-year, primarily due to lower interest rates versus the prior-year. Interest Expense Interest expense was lower than the prior-year, primarily due to lower debt outstanding resulting from payments aggregating $325 million on the Company’s senior term A loan facility, maturing on July 28, 2010 (the “Term Loans”), throughout 2008 and 2009, payments of $39.1 million to pay off a term note payable in the fourth quarter of 2008 and lower interest rates on variable rate loans. Effective Income Tax Rate The year-over-year decrease in the effective tax rate is largely due to the reduction of income tax expense in the 2009 period totaling approximately $32 million, primarily attributable to the reversal of certain unrecognized tax benefits for tax positions settled through the expiration of statutes of limitations, partially offset by certain nondeductible litigation costs recognized in the 2009 period.See further discussion at the “Income Taxes” note of the Notes to Consolidated Financial Statements at Part II, Item 8, of this Filing. Pharmacy Services Segment 2009 vs. 2008 Pharmacy Services sales were favorably impacted primarily by drug price inflation, the increased use of certain higher acuity drugs, biologic agents and existing drugs with new therapeutic indication, and acquisitions, as well as growth in specialty pharmacy services.Partially offsetting these factors were the increased availability and utilization of generic drugs, reductions in reimbursement and/or utilization of certain drugs as well as competitive pricing issues, a lower average number of beds served year-over-year, and a shift in mix towards assisted living.While the Company is focused on reducing its costs to mitigate the impact of drug pricing and reimbursement issues, there can be no assurance that such issues or other pricing and reimbursement pressures will not adversely impact the Pharmacy Services segment. Operating income in 2009 was favorably impacted largely by the increased availability and utilization of higher margin generic drugs, drug price inflation, growth in specialty pharmacy services, lower bad debt expense, and purchasing improvements, as well as by the continued progress in the Company’s productivity improvement initiatives and the continued integration of prior-period acquisitions.Operating income in 2009 was unfavorably affected primarily by the operating income effect of certain of the aforementioned items that reduced net sales.Further see additional discussion at the “Special Items” caption of this MD&A. 34 CRO Services Segment 2009 vs. 2008 Revenues for 2009 were lower than the prior-year primarily due to lower levels of new business added along with the early termination and client-driven delays in the commencement of certain projects. As a percentage of the segment’s revenue, operating (loss)/income was (2.3)% in 2009 compared with 7.8% in 2008.This decrease is primarily attributable to the aforementioned factors that reduced sales as well as restructuring charges of $9.3 million pretax incurred to rightsize and reposition the cost structure of the business.Further see additional discussion at the “Special Items” caption of this MD&A.Backlog at December 31, 2009 of $205.3 million was $97.6 million lower than the December 31, 2008 backlog of $302.9 million. Restructuring and Other Related Charges Company-wide Reorganization Program: During 2010, the Company initiated a “Company-wide Reorganization Program” (the “CWR Program”), including a reshaping of the organization with the objective of deploying resources closer to the customers, allowing Omnicare to become more responsive to customer needs, better leveraging the Omnicare platform and better positioning the Company for potential growth.The program is anticipated to be completed in 2011 and is currently estimated to result in restructuring and other related charges of approximately $13 million, the majority of which is anticipated to be incurred in the Pharmacy and Corporate segments, and is largely related to severance and employee buyout costs, which will primarily be operating expense related.In implementing these initiatives, the Company recorded restructuring charges of approximately $3 million in the year ended December 31, 2010.The Company anticipates that net positions eliminated and total savings as a result of the CWR Program will not significantly impact the Company’s overall employee base or overall operating results, respectively. Omnicare Full Potential Program: In 2006, the Company commenced the implementation of the “Omnicare Full Potential” Plan, a major initiative primarily designed to re-engineer the Company’s pharmacy operating model to increase efficiency and enhance customer growth, which was substantially completed in 2010. See additional discussion at the “Restructuring and Other Related Charges” note of the Notes to Consolidated Financial Statements at Part II, Item 8, of this Filing. 35 Special Items Financial results for the three years ended December 31, 2010 from continuing operations included the items presented in the table below.Management considers these special items as not part of the core operating results of the Company, and/or non-cash in nature (pretax): December 31, Provision for doubtful accounts (i) $ $
